Exhibit 99.1 Central Vermont Public Service NEWS RELEASE For Immediate Release:May 6, 2010 Central Vermont Reports 2010 First Quarter Earnings § First-quarter earnings of $4.2 million, or 35 cents per diluted share, 23 cents lower than 2009 Ø $0.3 million increase in operating revenue Ø $4.6 million increase in other operating expenses, primarily due to major storm in February 2010 Ø $1.0 million increase in equity in earnings of affiliates § Earnings for 2010 are forecasted to be in the range of $1.55 to $1.70 per diluted share. RUTLAND, VT - Central Vermont Public Service (NYSE: CV) reported consolidated earnings of $4.2 million, or 35 cents per diluted share of common stock, for the first three months of 2010, compared to $6.9 million, or 58 cents per diluted share of common stock, for the same period in 2009. “Much of the change was due to a major storm in February,” President Bob Young said.“Despite the storm, we’re making great progress.I was particularly pleased by our recent inclusion in Forbes’ list of the 100 most trustworthy companies in America.This listing highlights the success we have had instilling key, core values within the company, and working to be open, transparent and complete in our financial communications, accounting and corporate governance. “Going forward, we have several investment opportunities that will benefit customers and shareholders alike. We plan to invest more than $43 million in the transmission system and $38 million in our core distribution system over the course of this year,” Young said.“We will also begin significant investments in CVPS SmartPower™, our smart-grid program, which will require more than $60 million over the next few years, about half that money coming from federal stimulus funds. “We will also invest in new service territory and new hydro operations through the purchase of the assets of Vermont Marble Power Division, for approximately $33 million,” Young said. First quarter 2010 results compared to 2009 First quarter operating revenues increased $0.3 million, including a $2 million increase in retail revenues, a $0.8 million increase in other operating revenues, partially offset by a $2.6 million decrease in resale revenue.The increase in retail revenues primarily resulted from a 5.58 percent base rate increase, effective January 1, 2010 and $0.9 million from ESAM revenue to recover 2008 major storm costs, partially offset by lower residential and commercial customer usage, due to warmer weather in 2010.The provision for rate refund is related to deferrals and refunds of over-collection of power, production and transmission costs as required by the power cost adjustment clause within our alternative regulation plan.This included a $0.6 million refund of over-collections from the third quarter of 2009, refunded to customers during the first quarter of 2010, partially offset by a $0.5 million over-collection of power costs during the first quarter of 2010 that will be returned to retail customers in the third quarter of 2010.Other operating revenues increased primarily due to higher levels of mutual aid for other utilities in 2010 and the sale of renewable energy credits.Resale revenues decreased due to lower average market prices despite an increase in volumes sold. Purchased power expense increased $0.1 million, due to a $0.4 million increase in purchases from Independent Power Producers, partially offset by a decrease in other power costs of $0.3 million.The decrease in other power costs was due to lower volume and capacity costs from Hydro-Quebec, reduced by higher output at the Vermont Yankee plant in 2010 and higher capacity costs.Other operating expenses increased $4.6 million, due to a $3.2 million increase in service restoration costs from a major storm in February 2010, and a $0.4 million increase in transmission expenses driven by higher rates from ISO-NE, and reduced by lower VTA billings due to higher NOATT reimbursements.We also had higher regulatory amortizations of $0.8 million from the recovery of 2008 major storm costs, and higher property taxes of $0.5 million, partially offset by lower production costs of $0.3 million, due to lower Vermont Yankee outage insurance premiums.Operating income tax expense decreased $1 million as a result of a lower level of earnings and partially offset by an unfavorable charge of $0.7 million required by the Patient Protection and Affordable Care Act, as modified by the Health Care and Education Reconciliation Act. Equity in earnings of affiliates increased $1 million, principally due to the $20.8 million investment that we made in Transco in December 2009. 2010 Financial Guidance CV anticipates annual 2010 earnings to be in the range of $1.55 to $1.70 per diluted share.As part of the alternative regulation plan base rate filing approved by the Vermont Public Service Board, the company's allowed rate of return for 2010 will be 9.59 percent, down from 9.77 percent for 2009. Webcast CV will host an earnings teleconference and webcast on May 7, 2010, beginning at 9 a.m. EST.At that time, CV President and CEO Robert Young and CV Chief Financial Officer Pamela Keefe will discuss the company’s financial results, as well as progress made toward achieving the company’s long-term strategy. Interested parties may listen to the conference call live on the Internet by selecting the "CVPS Qtr 1 2010 Earnings Call" link on the "Investor Relations" section of the company’s website at www.cvps.com. An audio archive of the call will be available later that day at the same location or by dialing 1-877-660-6853 within the U.S. or internationally by dialing 1-201-612-7415 and entering Account 286 and Conference ID 347698. About CV CV is Vermont’s largest electric utility, serving approximately 159,000 customers statewide.CV’s non-regulated subsidiary, Catamount Resources Corporation, sells and rents electric water heaters through a subsidiary, SmartEnergy Water Heating Services. Form 10-Q On Thursday, May 6, 2010, the company filed its quarterly 2010 Form 10-Q with the Securities and Exchange Commission.A copy of that report is available on our web site, www.cvps.com, under the "Investor Relations" section. Please refer to it for additional information regarding our condensed consolidated financial statements, results of operations, capital resources and liquidity. Reconciliation of Earnings Per Diluted Share 2010 vs. 2009 2009 Earnings per diluted share $ Year-over-Year Effects on Earnings: Higher equity in earnings of affiliates Higher operating revenues Higher maintenance expense (major storm in February 2010) ) Higher other operating expenses ) Health Care Reform/Medicare Part D - Income tax impact ) Higher transmission expense ) Higher purchased power expense ) Other 2010 Earnings per diluted share $ Forward-Looking Statements Statements contained in this press release that are not historical fact are forward-looking statements intended to qualify for the safe-harbors from the liability established by the Private Securities Litigation Reform Act of 1995.Statements made that are not historical facts are forward-looking and, accordingly, involve estimates, assumptions, risks and uncertainties that could cause actual results or outcomes to differ materially from those expressed in the forward-looking statements.Actual results will depend, among other things, upon the actions of regulators, performance of the Vermont Yankee nuclear power plant, effects of and changes in weather and economic conditions, volatility in wholesale electric markets, volatility in the financial markets, and our ability to maintain our current credit ratings.These and other risk factors are detailed in CV's Securities and Exchange Commission filings.CV cannot predict the outcome of any of these matters; accordingly, there can be no assurance that such indicated results will be realized. Readers are cautioned not to place undue reliance on these forward-looking statements that speak only as of the date of this press release.CV does not undertake any obligation to publicly release any revision to these forward-looking statements to reflect events or circumstances after the date of this press release. Media Inquiries: Steve Costello, Director of Public Affairs (802) 747-5427; e-mail: scostel@cvps.com (802) 742-3062 (pager) Contact: Pamela Keefe, Senior Vice President, Chief Financial Officer and Treasurer (802) 747-5435; e-mail: pkeefe@cvps.com Central Vermont Public Service Corporation - Consolidated Earnings Release (dollars in thousands, except per share amounts) Three Months Ended March 31 Condensed income statement Operating revenues: Retail sales $ $ Resale sales Provision for rate refund 0 Other Total operating revenues Operating expenses: Purchased power - affiliates and other Other operating expenses Income tax expense Total operating expense Utility operating income Other income: Equity in earnings of affiliates Other, net 36 Income tax expense ) ) Total other income Interest expense Net income Dividends declared on preferred stock 92 92 Earnings available for common stock $ $ Per common share data Earnings per share of common stock - basic $ $ Earnings per share of common stock - diluted $ $ Average shares of common stock outstanding - basic Average shares of common stock outstanding - diluted Dividends declared per share of common stock $ $ Dividends paid per share of common stock $ $ Supplemental financial statement data Balance sheet Investments in affiliates $ $ Total assets $ $ Notes Payable (reclassified to long-term debt) $ 0 $ Common stock equity $ $ Long-term debt (excluding current portions) $ $ Cash Flows Cash and cash equivalents at beginning of period $ $ Cash provided by operating activities Cash used for investing activities ) ) Cash provided by financing activities ) ) Cash and cash equivalents at end of period $ $ Refer to our first-quarter 2010 Form 10-Q for additional information
